UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-1173 GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY (Exact name of registrant as specified in its charter) COLORADO 84-0467907 State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 8515 EAST ORCHARD ROAD, GREENWOOD VILLAGE, CO 80111 (Address of principal executive offices) (303) 737-3000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes ¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company as defined in Rule 12b-2 of the Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Act. Yes ¨ No x As of June 30, 2009, the aggregate market value of the registrant’s voting stock held by non-affiliates of the registrant was $0. As of February 1, 2010, 7,032,000 shares of the registrant’s common stock were outstanding, all of which were owned by the registrant’s parent company. Table of Contents Page Number Part I Item 1 Business 3 1.1 Organization and Corporate Stucture 3 1.2 Business of the Company 3 1.3 Company Segments 5 1.4 Investment Operations 10 1.5 Regulation 11 1.6 Ratings 14 1.7 Employees 14 1.8 Available Information 14 Item 1 A Risk Factors 15 Item 2 Properties 19 Item 3 Legal Proceedings 20 Item 4 Submission of Matters to a Vote of Security Holders 20 Part II Item 5 Market for Registrant's Common Equity and Related Stockholder Matters 20 5.1 Equity Security Holders and Market Information 20 5.2 Dividends 20 Item 6 Selected Financial Data 20 Item 7 Management's Discussion and Analysis of Financial Condition and Results of Operations 21 7.1 Executive Summary 21 7.2 Summary of Critical Accounting Estimates 23 7.3 Company Results of Operations 29 7.4 Individual Markets Segment Results of Operations 33 7.5 Retirement Services Segment Results of Operations 36 7.6 Other Segment Results of Operations 40 7.7 Investment Operations 42 7.8 Liquidity and Capital Resources 47 7.9 Off-Balance Sheet Arrangements 48 7.10 Contractual Obligations 49 7.11 Application of Recent Accounting Pronouncements 51 Item 7 A Quantitative and Qualitative Disclosure About Market Risk 55 Item 8 Financial Statements and Supplementary Data 60 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosures 118 Item 9A(T) Controls and Procedures 120 Item 9 B Other Information 120 Part III Item 10 Directors, Executive Officers and Corporate Governance 120 10.1 Identification of Directors 120 10.2 Identification of Executive Officers 123 10.3 Code of Ethics 123 10.4 Securtity Holder Communications 123 10.5 Audit Committee Financial Expert 123 Item 11 Executive Compensation 123 11.1 Compensation Discussion and Analysis 123 11.2 Compensation Committee Report 124 11.3 Compensation Committee Interlocks and Insider Participation 126 11.4 Summary Compensation Table 127 11.5 Grants of Plan-Based Awards for 2009 128 11.6 Outstanding Equity Awards at 2009 Fiscal Year End 130 11.7 Option Exercises for 2009 129 11.8 Pension Benefits for 2009 129 11.9 Nonqualified Deferred Compensation for 131 11.10 Compensation of Directors for 2009 131 Item 12 Security Ownership of Certain Owners and Management 136 12.1 Security Ownership of Certain Beneficial Owners 136 12.2 Security Ownership of Management 137 Item 13 Transactions with Related Persons, Promoters and Certain Control Persons 138 Item 14 Principal Accounting Fees and Services 139 14.1 Principal Accounting Fees 139 14.2 Pre-Approval Policies and Procedures 139 Part IV Item 15 Exhibits and Financial Statement Schedules 140 15.1 Index to Financial Statements 140 15.2 Index to Exhibits 140 Signatures 142 2 Table of Contents Part I Item 1. Business 1.1Organization and Corporate Structure Great-West Life & Annuity Insurance Company and its subsidiaries (collectively, the “Company”) is a stock life insurance company originally organized on March 28, 1907.Great-West Life & Annuity Insurance Company is domiciled in the state of Colorado. The Company is a wholly owned subsidiary of GWL&A Financial Inc. (“GWL&A Financial”), a Delaware holding company.The Company is indirectly owned by Great-West Lifeco Inc. (“Lifeco”), a Canadian holding company.Lifeco operates in the United States primarily through the Company and through Putnam Investments, LLC, and in Canada and Europe through The Great-West Life Assurance Company (“Great-West Life”) and its subsidiaries, London Life Insurance Company and The Canada Life Assurance Company (“CLAC”).Lifeco is a subsidiary of Power Financial Corporation (“Power Financial”), a Canadian holding company with substantial interests in the financial services industry.Power Corporation of Canada (“Power Corporation”), a Canadian holding and management company, has voting control of Power Financial.Mr. Paul Desmarais, through a group of private holding companies that he controls, has voting control of Power Corporation. The shares of Lifeco, Power Financial and Power Corporation are traded publicly in Canada on the Toronto Stock Exchange. 1.2Business of the Company The Company offers a wide range of life insurance and retirement and investment products to individuals, businesses and other private and public organizations throughout the United States, Puerto Rico, Guam and the United States Virgin Islands.Through its Individual Markets segment, the Company offers various forms of life insurance and annuity products.Through its Retirement Services segment, the Company provides retirement plan enrollment services, communication materials, various retirement plan investment options and educational services to employer-sponsored defined contribution/defined benefit plans and 401(k) and 403(b) plans, as well as comprehensive administrative and record-keeping services for financial institutions and employers. On April 1, 2008, the Company and certain of its subsidiaries completed the sale of substantially all of their healthcare insurance business to a subsidiary of CIGNA Corporation (“CIGNA”).The Company recognized a gain in the amount of $682 million, net of income taxes, upon completion of the transaction.The business that was sold, formerly reported as the Company’s Healthcare segment, was the vehicle through which it marketed and administered group life and health insurance to small, mid-sized and national employers.CIGNA acquired from the Company the stop loss, group life, group disability, group medical, group dental, group vision, group prescription drug coverage and group accidental death and dismemberment insurance business in the United States and the Company’s supporting information technology infrastructure through a combination of 100% indemnity reinsurance agreements, renewal rights, related administrative service agreements and the acquisition of certain of the Company’s subsidiaries.The Company retained a small portion of its Healthcare business and reports it within its Individual Markets segment.The Company’s business is now comprised of its Individual Markets, Retirement Services and Other segments.The financial statements of the disposed business activities are presented as discontinued operations for all periods presented in the accompanying consolidated financial statements. Financial information, including revenues, net income and total assets of the Company’s three operating segments is provided in Note 17 “Segment Information” of the accompanying consolidated financial statements.No customer accounted for 10% or more of the Company’s consolidated revenues during the years 2009, 2008 or 2007.In addition, no segment of the Company’s business is dependent upon a single customer or a few customers, the loss of which would have a significant effect on it or its business segments’ operations.The loss of business from any one, or a few, independent brokers or agents would not have a material adverse effect on the Company or its business segments. 3 Table of Contents Through December 31, 2007, the Company held an undistributed earnings liability on participating business in connection with a long-standing assumption reinsurance agreement under which the Company had reinsured a block of participating policies.During the first quarter of 2008, the Company was no longer required to maintain the $208 million liability to meet the obligations under the terms of the agreement so the liability was decreased with a corresponding decrease to policyholder benefits.An income tax provision was recorded on the undistributed earnings when those earnings occurred.Accordingly, there was no income tax provision recorded at the time of the liability release.On January 1, 2008, the Company began recognizing the net earnings on these policies in its Individual Markets segment net income. On August 1, 2007, the Company announced that it had reached an agreement with Franklin Templeton Investments whereby Franklin Templeton would transition its 401(k) recordkeeping business to the Company. The Company’s subsidiary, FASCore, LLC, has been supporting Franklin Templeton’s recordkeeping business since 2006.Under the new agreement, the Company entered into a direct contractual relationship with each plan sponsor and assumed additional product servicing and custodial responsibilities for approximately 300 plans, representing approximately 60,000 participants.The transaction was completed during the fourth quarter of 2007. On December 30, 2005, Great-West Life & Annuity Insurance Company of South Carolina (“GWSC”), a wholly owned subsidiary of the Company, was licensed as a special purpose financial captive insurance company.Following licensing, an affiliate, The Canada Life Assurance Company (“CLAC”) retroceded, on a funds withheld basis, a particular block of United States term life insurance business to GWSC, whereby the excess of U.S. statutory reserves over funds withheld is backed by a letter of credit in the current amount of $1,006 million.A second letter of credit, in the amount of $70 million, is available to fund the capital in GWSC.On July 3, 2007, GWSC and CLAC amended their reinsurance agreement pursuant to which GWSC assumed additional term life insurance from CLAC. On August 31, 2003, the Company and CLAC entered into an indemnity reinsurance agreement pursuant to which the Company reinsured 80% (originally 45% coinsurance and 35% coinsurance with funds withheld) of certain United States life, health, and annuity business of CLAC’s United States branch. On June 1, 2007, the Company terminated this reinsurance agreement.The Company recorded the following in its consolidated statement of income in connection with the termination of the reinsurance agreement (In thousands): Premium income $ (1,387,179 ) Net investment income 58,569 Net realized losses on investments (14,797 ) Total revenues (1,343,407 ) Decrease in reserves (1,453,145 ) Provision for policyholders' share of earnings on participating business 8,161 Amortization of deferred acquisition costs and value of business acquired 62,961 Total benefits and expenses (1,382,023 ) Income before income taxes 38,616 Income taxes 16,372 Net income $ 22,244 On December 31, 2006, the Company purchased the full service defined contribution business from U.S. Bank.The results of operations of this business have been included in the Company’s consolidated financial statements since that date.The acquired business primarily relates to the administration of approximately 1,900 401(k) plans which represent approximately 195,000 members and more than $9.0 billion in retirement plan assets.The acquisition includes the retention of relationship managers and sales and client service specialists.The Company purchased $6 million of assets with $71 million cash.The asset amount consisted of $77 million of goodwill and intangibles and $6 million in liabilities. 4 Table of Contents On October 2, 2006, the Company purchased several parts of the full service small and midsized 401(k) as well as certain defined benefit plan business from Metropolitan Life Insurance Company and its affiliates (“MetLife”). The assets acquired and liabilities assumed and the results of operations have been included in the Company’s consolidated financial statements since that date. The acquisition included the associated dedicated distribution group, including wholesalers, relationship managers and sales associates.As a result of the acquisition, the Company added approximately 280,000 participants in the 401(k) full service segment and increased its distribution capacity.The Company recorded assets and liabilities in the amount of $1.5 billion, including net cash acquired of $1.4 billion.In addition, the Company acquired the rights to provide administrative services and recordkeeping functions for approximately $3.2 billion of participant account values. 1.3Company Segments Individual Markets Segment Principal Products The Company’s Individual Markets segment distributes life insurance and individual annuity products to both individuals and businesses through various distribution channels.Life insurance products in-force include participating and non-participating term life, whole life, universal life and variable universal life.Participating policyholders share in the financial results of the participating business in the form of policyholder dividends that reflect the difference between the assumptions used in the premium charged and the actual experience on those policies.The Company no longer actively markets participating products.The participating policyholder earnings that cannot be distributed to the shareholder are not included in the Company’s consolidated net income and are reflected in liabilities in undistributed earnings on participating business in the Company’s consolidated balance sheets. Term life insurance provides coverage for a stated period and pays a death benefit only if the insured dies within the period.Whole life insurance provides guaranteed death benefits and level premium payments for the life of the insured.Universal life insurance products include a cash value component that is credited with interest at regular intervals.The Company’s universal life insurance earnings result from the difference between the investment income and interest credited on customer cash values and from differences between charges for mortality and actual death claims.Universal life cash values are charged for the cost of insurance coverage and for administrative expenses. Sales of life insurance products typically have initial marketing expenses which are deferred.These expenses are shown as deferred acquisition costs in the Company’s consolidated balance sheets and are amortized over the life of the contracts in proportion to the emergence of gross profits or premium revenues recognized.Therefore, retention is an important factor in profitability and is encouraged through product features.For example, the Company’s universal and whole life insurance contracts typically impose a surrender charge on policyholder balances withdrawn within the first ten years of the contract’s inception.The period of time and level of the charge vary by product. At December 31, 2009 and 2008, the Company had $5.1 billion and $4.9 billion, respectively, of future policy benefits on individual insurance products sold to corporations insuring the lives of certain employees, also known as corporate-owned life insurance (COLI) or business-owned life insurance (BOLI).The Company has shifted its emphasis from corporate owned to the business-owned life insurance market. The primary BOLI products are single premium universal life insurance, private placement variable universal life insurance (“PPVUL”) and PPVUL with a stable value wrapper.The insurance policies indirectly fund post-retirement benefits for all employees and non-qualified benefit plans for executives.Community banks are the primary purchasers of the universal life product (general account); while regional and community banks typically purchase PPVUL with a stable value wrapper (separate account).Corporations indirectly funding executive benefits purchase the PPVUL product (separate account) which offers an array of equity and bond funds.At December 31, 2009, the Company had $2.3 billion of general account and $3.3 billion of separate account BOLI future policy benefits, compared to $2.0 billion of fixed and $3.0 billion of separate account BOLI future policy benefits at December 31, 2008. 5 Table of Contents Distribution relationships for BOLI were expanded significantly during 2009 and 2008, which contributed to sales success.In excess of 160 and 130 clients were added during 2009 and 2008, respectively. The Company partners with leading retail financial institutions to distribute individual life and annuity products.During 2009, the Company continued its efforts to partner with large financial institutions to provide individual term and whole life insurance to the general population.Through institutional partners such as Bank of America Corporation, Citigroup Inc., U.S. Bancorp, Regions Financial Corporation and
